Motion Granted; Dismissed and Memorandum Opinion filed November 3, 2011.




                                         In The

                          Fourteenth Court of Appeals
                                    ____________

                                  NO. 14-11-00656-CR
                                    ____________

                      VICTOR CHARLES BARBER, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 183rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1269594


                            MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.


                                     PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).